Citation Nr: 1015913	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from March 29, 1963 to May 
2, 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.  The claimed in-service stressful 
experiences have not been corroborated and any diagnosis of 
PTSD was made based on an unverified account of in-service 
events given by the Veteran.

3.  A psychiatric disorder was not present in service or 
manifested for many years thereafter, and no psychiatric 
disorder is otherwise related to service


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2005, prior 
to the date of the issuance of the appealed December rating 
decision.  The Board further notes that, in March 2006, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim(s) adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  He has not been afforded a VA 
examination, but in the absence of evidence to verify his 
claimed stressors, such an examination is not required.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and a response that 
involved intense fear, helplessness, or horror.  Additional 
diagnostic criteria must be met before a diagnosis of PTSD is 
warranted.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis will be 
accepted as showing preservice origin.  38 C.F.R. § 3.303 
(c).

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in §3.310(a) of this chapter, disability resulting 
from them may not be service-connected. However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.


Background

The Veteran claims that he has PTSD related to his active 
service.

Service records reveal that the Veteran was discharged 
administratively because of a passive aggressive reaction, 
manifested by resentment toward authority figures, sullenness 
and covert and overt hostility. It was found that this 
condition has preexisted his entry into service.

After discharge the first evidence of treatment comes from a 
March 1992 private hospitalization record. He had no prior 
history of psychiatric treatment. The diagnosis was 
adjustment disorder with mixed emotional features. The 
Veteran has submitted numerous psychiatric records which 
detail his treatment for various psychiatric conditions to 
include PTSD, adjustment disorder, depression, and anxiety.  
The Board notes that VA and private treatment records dated 
from 1992 to 2005, confirm diagnoses of and treatment for 
PTSD, anxiety and depression. The PTSD diagnosis was based on 
the Veteran's accounts of traumatic events he had experienced 
in Vietnam.

The RO provided the Veteran with a PTSD questionnaire that he 
returned in November 2006.  In the questionnaire the Veteran 
provided only vague information that was inadequate for 
verification and inadequate to establish a stressful service 
incident.  The Veteran claimed in the questionnaire that he 
served in Vietnam.  Service records indicate that the Veteran 
was only on active duty from March 1963 to May 1963 when he 
was honorably administratively discharged for lack of 
motivation and unsatisfactory performance.  There are no 
records of other periods of service.  

Analysis

After a careful review of the evidentiary record, the Board 
finds that service connection for PTSD is not warranted.  
Although, the Veteran has a current diagnosis of PTSD, there 
is no credible supporting evidence that the claimed in-
service stressors occurred. 

The Board must make a specific finding as to whether or not 
the Veteran actually engaged in combat.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).  If he was engaged in combat, then no 
additional credible supporting evidence of his claimed 
stressor is required.

The Veteran's personnel records show that he was 
administratively discharged in May 1963 after only two months 
of duty.  He does not have any verified service in the 
Republic of Vietnam.  Although the Veteran himself indicated 
that he participated in combat, the Board specifically finds 
these allegations are not credible.  As noted above the 
Veteran did not have service in the Republic of Vietnam.  
Therefore, the Board finds that the Veteran was not engaged 
in combat during service. 

As the Veteran did not participate in combat, there must be 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although the Veteran reports experiencing 
anxiety and fear throughout his tour, the RO states that the 
specific stressors he provided are vague, unverifiable 
events.  The Veteran reported seeing dead bodies, having a 
gun placed to his head, and going days without food or other 
supplies.  The RO stated in the December 2005 rating decision 
that the Veteran's response to the PTSD questionnaire was 
general in nature and provided no specific or detailed 
information that could support or verify an alleged stressor.  
The Veteran was requested to submit names and dates which he 
failed to provide.  Additionally as stated above the RO 
confirmed that he did not have a tour of duty in the Republic 
of Vietnam.  Therefore there is no credible supporting 
evidence that the claimed stressors occurred.

As noted above, the Veteran was discharged administratively 
because of a passive aggressive reaction, manifested by 
resentment toward authority figures, sullenness and covert 
and overt hostility. This condition is in effect a 
personality disorder, characterized by developmental defects 
or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, and 
is not a condition subject to service connection. No 
superimposed psychiatric disorder is shown to have been 
incurred during service.

As the preponderance of the evidence is against a conclusion 
that the Veteran has a psychiatric disorder, to include PTSD, 
which had its onset in or is otherwise related to his brief 
period of military service, service connection is not 
warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


